Title: To James Madison from Wilson Cary Nicholas, 3 March 1809
From: Nicholas, Wilson Cary
To: Madison, James



My Dear Sir
Mar.3 1809

I have endeavoured to ascertain how the notes wou’d be in the Senate upon the nomination of Mr. Galatin to be Secretary of State. My information is that there are seventeen votes against him—ten Gentn. will vote for him, some of them reluctantly, and that there are seven doubtful votes. This information is obtained through sources not friendly to Mr. G —— but I fear it is correct as to the number of votes be will lose, there is but no person in that number about who I have much doubt, and I have reason to believe if he does not vote against G —— it will be out of respect to you.
May I take the liberty to suggest, if you do not mean to nominate Mr. G —— the sooner there is an end to the conversation about it the better. Great consideration is due to the manner in which it shall go off, both as it relates to yourself & Mr. G —— if it is believed you intended it, some degree of the responsibility of an unpopular appointment will attach to you. Every thing is due to the feelings of a deserving man and there shou’d be as little reason as possible to let it be supposed he sooner wou’d have been rejected. I pray you Sir to pardon the liberty I have taken. I am with the greatest respect yours.

W.G.Nicholas


I have had but a moment with this I fear you will not understand me. 

